DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 8/16/2022.  Claims 1-9 are pending in this Office Action.  
 Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant's arguments filed 8/16/2022 with respect to claims rejection under 35 USC 102 and 103 have been considered and are not persuasive. The examiner respectfully traverses applicant’s arguments.
 	Applicant argues: “Bhogal discloses a pointing device may be used to select an unknown term. See Bhogal, paragraph [0052]. Bhogal further discloses that a menu may provide a dictionary definition and that a menu 665 may add a term to a dictionary. See id. However, assuming that menu 665 is a registration operation, Bhogal fails to disclose a registration operation performed with the input device is detected in response to which a character string is stored into a string storage area of a memory. Because Bhogal requires that a menu be invoked by right clicking, Bhogal necessarily further fails to disclose that by selecting a word registration screen to appear on the display, the word registration screen comprising a word input field for registering, to a dictionary, a word appearing in the word input field. Applicant submits that the place in which the term appears in the menu 665 is not a word input field because Bhogal fails to disclose that any words can be input to the menu 665 from the menu. Again, because there is no
word input field in menu 665, Bhogal further necessarily fails to disclose that a character
string selected and detected by the character string selection detector automatically
appear as the word in the word input field on the display in response to the registration
operation detector detecting the registration operation. Bhogal still further fails to
disclose the detection of an enter operation performed with the input device on the word
registration screen. Still further, Bhogal fails to disclose the registration, to a dictionary,
of the character string automatically appearing as the word on the word registration
screen in response to the enter operation detector detecting the enter operation.”(Applicant’s arguments at page 9)
 	The examiner respectfully disagrees. Bhogal registration screen is the screen 670 ,  not menu 665 which being reproduced below. The registration screen includes the selected term “tomology” which is part of the input field “Term:tomology”. The fact that “tomology” being displayed in the screen 670 when user selects sub-menu 665 anticipates the claim limitation of “a registration operation detector configured to detect a registration operation performed with the input device in response to which the character string is stored into a string storage area of the memory”. In other words, in order for the “tomology” to be displayed in the screen 670 as shown in Fig.6a, “tomology” is stored in a memory area (then displayed on screen 670). 


    PNG
    media_image1.png
    408
    590
    media_image1.png
    Greyscale
 
Since the screen 670 shows the selected word “tomology” that automatically appearing within the input field of “Term:tomology” and the screen 670 includes button 690 for storing the definition of the term “tomology” as shown in Bhogal Fig.6A above, Bhogal also teaches “a word registration unit configured to register, to the dictionary, the character string automatically appearing as the word on the word registration screen in response to the enter operation detector detecting the enter operation” as recited in claim 1.
 	Applicant’s remaining arguments with respect to claims are substantially encompassed in the argument above, therefore examiner responds with the same rationale as stated above.
 	For at least the foregoing reasons, the examiner maintains prior art rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bhogal  et al. (US Patent Application Publication 2006/0230346 A1, hereinafter “Bhogal”)
 	As to claim 1, Bhogal teaches a word registration device, comprising a memory and a controller configured to perform operations comprising operations as: 
 	a character string selection detector configured to detect selection of a character string appearing on a screen of a display in accordance with an application program, the selection being performed with an operation with an input device; (Bhogal Fig.6A and par [0052] teaches user may use a pointing device  to select the unknown terms or any other selectable term in the document)
 	a registration operation detector configured to detect a registration operation performed with the input device  in response to which the character string is stored into a string storage area of the memory; a registration screen controller configured to cause a word registration screen  to appear on the display, the word registration screen comprising a word input field for registering, to a dictionary, a word appearing in the word input field, and cause the character string selected and detected by the character string selection detector to automatically appear as the word in the word input field on the display in response to the registration operation detector detecting the registration operation; (Bhogal Fig.6A and par [0052] teaches menu 650 includes option 660 to provide a dictionary definition.  By clicking on this option, submenu 665 may be provided for specifying which dictionary for the term to be added to. An interface 670 is provided for entry of  the dictionary definition  )
 	an enter operation detector configured to detect an enter operation performed with the input device on the word registration screen  on which the character string selected and detected is caused to automatically appear on the display by the registration screen controller; and a word registration unit configured to register, to the dictionary,  the character string automatically appearing  as the word on the word registration screen in response to the enter operation detector detecting the enter operation.( Bhogal Fig.6A and par [0052] teaches the interface 670 provides an interface element 680 for cancelling the entry of the dictionary definition and entry 690 for storing entered dictionary definition in a transient document associated dictionary) 	 	As to claim 4, Bhogal teaches the word registration device according to claim 1, wherein operation as the registration screen controller comprises causing the word registration screen containing the character string selected and detected by the character string selection detector or a reading for the character string to appear on the display.(Bhogal Fig.6A and par [0052] teaches interface 670 includes the selected term “tomology”)
 	Claims 5 and 6 merely recite a method and a non-transitory computer readable medium storing program being performed by the device of claim 1. Accordingly, Bhogal teaches every limitation of claims 5-6 as indicates in the above rejection of claim 1.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal  and further in view of  Dimson et al.( US Patent  9,342,233 B1, hereinafter “Dimson”)
 	As to claim 2, Bhogal teaches the word registration device according to claim 1 but fails to teach wherein the input device includes a touchscreen panel attached to the screen of the display.
 	However, Dimson teaches wherein the input device includes a touchscreen panel attached to the screen of the display.(Dimson Fig.2 and col 8 lines 43-50  teaches a touchscreen display)
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bhogal and Dimson to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently provide input to the application. 	As to claim 3, Bhogal teaches the word registration device according to claim 1, wherein operation as the registration operation detector comprises causing a request button for determining whether a word registration is to be performed to appear on the screen of the display in response to the character string selection detector detecting selection of the character string, and detects an input operation on the request button performed with the input device as the registration operation.( Bhogal Fig.6A and par [0052] teaches menu 650 includes option 660 to provide a dictionary definition. Bhogal Fig.6A and par [0052]  further teaches the interface 670 provides an interface element 680 for cancelling the entry  pf the dictionary definition and entry 690 for storing entered dictionary definition in a transient document associated dictionary)
 	Bhogal fails to expressly teach a request button.
 	However, Dimson teaches a request button.( Dimson Fig.7, col 16 lines 37-40 teaches button 718  may be provided to enabler a user to enter a definition for the selected term)
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Bhogal and Dimson to arrive at the claimed invention. One would have been motivated to make such combination to allow user to quickly and efficiently provide input to the application.

 	As to claim 7, Bhogal and Dimson teach the word registration device according to claim 2, wherein operation as the registration operation detector comprises causing a request button for determining whether a word registration is to be performed to appear on the screen of the display in response to the character string selection detector detecting selection of the character string, and detects an input operation on the request button performed with the input device as the registration operation.( Dimson Fig.7, col 16 lines 37-40 teaches button 718  may be provided to enabler a user to enter a definition for the selected term)
 	As to claim 8, Bhogal and Dimson  teach the word registration device according to claim 2, wherein operation as the registration screen controller comprises causing the word registration screen containing the character string selected and detected by the character string selection detector or a reading for the character string to appear on the display.( Bhogal Fig.6A and par [0052] teaches menu 650 includes option 660 to provide a dictionary definition.  By clicking on this option, submenu 665 may be provided for specifying which dictionary for the term to be added to. An interface 670 is provided for entry of  the dictionary definition) 	As to claim 9, Bhogal and Dimson teach the word registration device according to claim 3, wherein operation as the registration screen controller comprises causing the word registration screen containing the character string selected and detected by the character string selection detector or a reading for the character string to appear on the display.( (Bhogal Fig.6A and par [0052] teaches interface 670 includes the selected term “tomology”)

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175